Smith, J. A case was. tried on May n, 1884, before a justice of the peace, without a jury, and judgment was rendered for the defendant. On May nth the defeated party filed a motion for a new trial, which was overruled June 9th. An appeal was granted July 8th. This appeal the Circuit Court dismissed, as not being taken within the time prescribed by law. Section 4135 of Mansfield’s Digest provides that: “The appeal must be taken within thirty days after the judgment was rendered, and not thereafter.” The statute is peremptory. The pendency of the motion for a new trial does not enlarge the time. Smith and Washington v. The State, 48 Ark., 148. Affirmed.